

EXHIBIT 10.26
EMPLOYMENT AGREEMENT
This Employment Agreement (this "Agreement") is made and entered into as of
January 1, 2017 (the "Effective Date") by and between CytRx Corporation, a
Delaware corporation ("Employer"), and Daniel Levitt, M.D., Ph.D., an individual
and resident of the State of California ("Employee").
WHEREAS, Employer desires to continue to employ Employee, and Employee is
willing to be employed by Employer, on the terms set forth in this Agreement.
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
1. Employment.  Effective as of the Effective Date, Employer shall employ
Employee, and Employee shall serve, as Employer's Chief Operating Officer and
Chief Medical Officer on the terms set forth herein.
2. Duties and Places of Employment.  Employee shall perform in a professional
and business-like manner, and to the best of his ability, the duties described
on Schedule 1 to this Agreement and such other duties as are mutually agreed to
in writing from time to time by Employee and Employer's Chairman of the Board
and Chief Executive Officer. Subject to the succeeding sentences, Employee's
services hereunder shall be rendered at Employer's San Francisco office and its
corporate offices in Los Angeles, California, except for travel when and as
required in the performance of Employee's duties hereunder. Employee may work
remotely from the San Francisco office and during such time, Employee shall make
himself readily accessible to Employer by telephone, via the Internet or other
remote access, as Employee deems reasonably necessary for the performance of
Employee's services hereunder. Employer shall make available to Employee remote
computer access in Employer's San Francisco office to Employer's computerized
systems and shall provide technical and hardware support.
3. Time and Efforts.  Subject to this Section 3, Employee shall devote all of
his business time, efforts, attention and energies to Employer's business.
Employer agrees that Employee may continue to serve as a member of the board of
directors of Aquinox Corp. and as a member of the board of directors of the San
Francisco SPCA. In addition, Employee may serve on the board or advisory
committee of other companies or organizations or provide consulting services to
other companies or organizations, provided in each case that such company or
organization is not directly competitive with Employer.  Employee shall inform
Employer of such services.
4. Term.  The term (the "Term") of Employee's employment hereunder shall
commence on the Effective Date and shall expire on December 31, 2017, unless
sooner terminated in accordance with Section 6.  Neither Employer nor Employee
shall have any obligation to extend or renew this Agreement.  In the event that
Employee's employment has not theretofore been terminated and Employer neither
offers to extend or renew Employee's employment under the Agreement nor offers
Employee an opportunity to serve as a consultant to the Employer, then following
the expiration of the Term Employer shall continue to pay Employee his salary as
provided for in Section 5.2 during the one-year period ending December 31, 2018.
5. Compensation.  As total consideration for Employee's services hereunder,
Employer shall pay or provide Employee the following compensation and benefits:
5.1
Promotion Bonus.  Employee shall be entitled to a one-time bonus as a result of
his promotion to Chief Operating Officer and his continued responsibilities as
Chief Medical Officer of SIX HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($625,000.00),
which shall be paid by Employer on the first regular payroll in January 2017.

5.2
Salary; Bonus; Stock Options.

(a) Employee shall be entitled to receive an annual salary of SIX HUNDRED TWENTY
FIVE THOUSAND DOLLARS ($625,000.00), payable in accordance with Employer's
normal payroll policies and procedures.
(b) Employee shall be eligible for a bonus for his services during the Term in
Employer's discretion, but not less than ONE HUNDRED FIFTY THOUSAND DOLLARS
($150,000.00) with respect to calendar year 2017.  Any bonus payable to Employee
shall be paid no later than the last regular payroll of 2017.
(c) Employee also shall be eligible for grants of stock options, restricted
stock and other equity awards based on Employer stock in accordance with
Employer's practices and policies with respect to its senior executives.
Ex 10.26 -1-

--------------------------------------------------------------------------------

5.3
Expense Reimbursement.  Employer shall reimburse Employee for all reasonable and
necessary business expenses incurred by Employee in connection with the
performance of Employee's duties in accordance with Employer's usual practices
and policies in effect from time to time including, but not limited to: meeting
registration; ground transportation to and from airports; ground transportation
selected by Employee to and from hotels, meeting sites, restaurants, and other
destinations; lodging and meals; provided, however, that Employee shall be
permitted to fly first class on all plane trips that are scheduled for more than
two hours in duration. When Employee travels to and from Employer's corporate
offices, Employer shall pay for (i) round-trip airfare and airport parking or
other ground transportation to and from the airports, or, (ii) if driving, the
cost of gas, tolls and meals, but shall not pay for any other food or other
incidentals except as specifically set forth herein.  During the Term, Employer
shall provide Employee with (i) hotel, parking and meal accommodations while
Employee is working at Employer's corporate offices in reasonable proximity to
Employer's corporate offices as chosen by Employee, (ii) Employer-paid
memberships to one airline club, and (iii) the use of a rental car with
Employer-paid car rental insurance, or at Employee's election reimbursement for
car services selected by Employee, while working in Los Angeles, California.

5.4
Tax Gross-Ups.

(a) In the event it shall be determined that any payment by the Employer to or
for the benefit of Employee under Section 5.3 above (whether paid or payable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 5.4) (a "Travel,
Hotel and Meal Payment") would be subject to federal or state income or payroll
tax (such income and payroll tax, together with any such interest and penalties,
are hereinafter collectively referred to as the "Additional Section 5.3 Income
Tax"), then Employee shall be entitled to receive an additional payment (a
"Gross-Up Payment") in an amount such that after payment by Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) imposed upon the Gross-Up Payment, Employee
retains an amount of the Gross-Up Payment equal to the Additional Section 5.3
Income Tax imposed upon the Travel, Hotel and Meal Payments.
(b) In the event it shall be determined that any payment or distribution by the
Employer to or for the benefit of Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, including
Section 5.3 above, or otherwise, but determined without regard to any additional
payments required under this Section 5.4) (a "Change in Control Payment") would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the "Code") or any interest or penalties are incurred
by Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then Employee shall be entitled to receive an additional payment
(a "Parachute Gross-Up Payment") in an amount such that after payment by
Employee of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Parachute Gross-Up Payment, Employee retains an amount of the Parachute
Gross-Up Payment equal to the Excise Tax imposed upon the Change in Control
Payments.
(c) Subject to the provisions of Section 5.4(d) hereof, all determinations
required to be made under this Section 5.4, including whether and when a
Gross-Up Payment or a Parachute Gross-Up Payment is required and the amount of
such Gross-Up Payment or Parachute Gross-Up Payment, whichever shall apply, and
the assumptions to be used in arriving at such determination, shall be made by
an independent auditor (the "Auditor") jointly selected by Employee and Employer
and paid by Employer. If Employee and Employer cannot agree on the firm to serve
as the Auditor, then they shall each select an accounting firm and those two
firms shall jointly select the accounting firm to serve as the Auditor. Unless
Employee agrees otherwise in writing, the Auditor shall be a nationally
recognized United States public accounting firm that has not during the two
years preceding the date of its selection, acted in any way on behalf of
Employer. Employee and Employer shall cooperate with each other in connection
with any proceeding or claim relating to the existence or amount of any
liability for Excise Tax. All expenses relating to any such proceeding or claim
(including attorneys' fees and other expenses incurred by Employee in connection
therewith) shall be paid by Employer promptly upon demand by Employee, and any
such payment shall be subject to a Parachute Gross-Up Payment under this Section
5.4 in the event that Employee is subject to Excise Tax on it or a Gross-Up
Payment in the event that Employee is subject to an Additional Section 5.3
Income Tax on it.
(d) The Auditor shall provide detailed supporting calculations both to the
Employer and Employee within 15 business days of the receipt of notice from
Employee that there has been a Change in Control Payment or the Travel, Hotel
and Meal Payment is being treated as taxable income to Employee.  All fees and
expenses of the Accounting Firm shall be borne solely by the Employer.  Any
Gross-Up Payment or Parachute Gross-Up Payment, as determined pursuant to this
Section 5.4, shall be paid by the Employer to Employee on the first to occur of
(i) five business days prior to the time the Excise Tax or the Additional
Section 5.3 Income Tax, as applicable, is payable and (ii) within five days of
the receipt of the Auditor's determination.  Any determination by the Auditor
shall be binding upon the Employer and Employee.  As a result of the uncertainty
in the application of Sections 61 or 4999 of the Code at the time of the initial
determination by the Auditor hereunder, it is possible that Gross-Up Payments or
Parachute Gross-Up Payments which will not have been made by the Employer should
have been made ("Underpayment"), consistent with the calculations required to be
made hereunder.  In the event that the Employer exhausts its remedies pursuant
to Section 5.4(e) and Employee thereafter is required to make a payment of any
Additional Section 5.3 Income Tax or any Excise Tax, the Auditor shall determine
the amount of the Underpayment that has occurred and any such Underpayment shall
be promptly paid by the Employer to or for the benefit of Employee.
Ex 10.26 -2-

--------------------------------------------------------------------------------

(e) Employee shall notify the Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Employer
of the Gross-Up Payment or the Parachute Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than thirty days after
Employee is informed in writing of such claim and shall apprise the Employer of
the nature of such claim and the date on which such claim is requested to be
paid.  Employee shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Employer notifies Employee in writing prior to the
expiration of such period that it desires to contest such claim, Employee shall:
(i) give the Employer any information reasonably requested by the Employer
relating to such claim;
(ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer;
(iii) cooperate with the Employer in good faith in order effectively to contest
such claim; and
(iv) permit the Employer to participate in any proceedings relating to such
claim; provided, however, that the Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Employee harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation of the foregoing provisions
to this Section 5.4(e), the Employer shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim.
Ex 10.26 -3-

--------------------------------------------------------------------------------

5.5
Vacation.  Employee shall continue to accrue vacation days without loss of
compensation in accordance with Employer's usual policies applicable to all
employees at a rate of four weeks' vacation time for each 12-month period during
the Term.

5.6
Employee Benefits.  Employee shall be eligible to participate in any employee
benefits made available generally by Employer to all of its employees under its
group plans and employment policies in effect during the Term. Schedule 2 hereto
sets forth a summary of such plans and policies as currently in effect. Employee
acknowledges and agrees that, any such plans or policies now or hereafter in
effect may be modified or terminated by Employer at any time in its discretion.

5.7
Payroll Taxes.  Employer shall have the right to deduct from the compensation
and benefits due to Employee hereunder any and all sums required for social
security and withholding taxes and for any other federal, state, or local tax or
charge which may be in effect or hereafter enacted or required as a charge on
the compensation or benefits of Employee.

5.8 Equity Awards.  In connection with the execution and delivery of this
Agreement, to the extent not otherwise provided for in such stock option
agreements, Employer and Employee shall enter into mutually satisfactory
amendments to all stock option agreements between Employer and Employee pursuant
to Employer's 2008 Stock Incentive Plan to provide for (a) the vesting, in full,
of the stock options subject to each such stock option agreement in the event
of, and upon, FDA approval to market aldoxorubicin in no fewer indications than
lyposarcoma and leiomyosarcoma, or small cell lung cancer, and (b) the extended
exercisability of all vested options in the event of termination of Employee's
employment hereunder other than termination by Employer for Cause.
6. Termination.  This Agreement may be terminated as set forth in this Section
6.
6.1
Termination by Employer for Cause.  Employer may terminate Employee's employment
hereunder for "Cause" upon notice to Employee.  "Cause" for this purpose shall
mean any of the following:

(a) Employee's breach of any material term of this Agreement; provided that the
first occasion of any particular breach shall not constitute such Cause unless
Employee shall have previously received written notice from Employer stating the
nature of such breach and evidence of such breach, and affording Employee at
least 30 calendar days to correct such breach;
(b) Employee's conviction of, or plea of guilty or nolo contendere to, any
misdemeanor, felony or other crime of moral turpitude;
(c) Employee's conviction of fraud injurious to Employer or its reputation; and
(d) Employee's continual failure or refusal (other than due to his death or
"Disability" as defined in Section 6.3) to perform his material duties as
required under Schedule 1 to this Agreement after written notice from Employer
stating the nature of such failure or refusal and affording Employee at least 30
calendar days to correct the same.
Upon termination of Employee's employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment in a lump sum, not later than three days after the
date of termination, equal to the sum of (1) of any accrued but unpaid salary
and unused vacation as provided in Sections 5.2(a) and 5.5 as of the date of
such termination, (2) any accrued and unpaid bonus as provided in Sections 5.1
and 5.2(b), and (3) such benefits, if any, to which Employee or his dependents
or beneficiaries may then be entitled as a participant under the employee
benefit plans referred to in Section 5.6.  In the event of the termination of
Employee's employment for Cause, Employee's stock options and any other equity
awards based on Employer's securities, such as restricted stock, restricted
stock units, stock appreciation rights, performance units, etc. shall, to the
extent then vested and exercisable, remain vested and exercisable in accordance
with their terms.  In addition, Employee shall be entitled to retain and have
full ownership of all electronic devices provided to Employee (including,
without limitation, a computer, telephone and tablet); provided that all
Employer confidential information shall be deleted by Employer from such devices
before releasing them to Employee.
Ex 10.26 -4-

--------------------------------------------------------------------------------

6.2
Termination by Employer without Cause.  Employer may also terminate Employee's
employment without Cause upon not less than ten days written notice to
Employee.  Upon the effective date of the termination of Employee's employment
by Employer without Cause under this Section 6.2, all compensation and benefits
to Employee hereunder shall cease and Employee shall be entitled to (a) a lump
sum cash payment on the effective date of Employee's termination of employment
of (1) any accrued but unpaid salary and unused vacation as of the date of such
termination as required by California law, which shall be due and payable upon
the effective date of such termination, (2) any accrued and unpaid bonus as
provided in Sections 5.1 and 5.2(b), and (3) such benefits, if any, to which
Employee or his dependents or beneficiaries may then be entitled as a
participant under the employee benefit plans referred to in Section 5.6; (b) as
of the effective date of Employee's termination, full (100%) and immediate
vesting of all of Employee's stock options and any other equity awards based on
Employer securities, such as restricted stock units, stock appreciation rights,
performance units, etc., and all stock options and other equity awards  shall
remain exercisable for their full term, (c) payment of any Tax Gross-Up or
Parachute Tax Gross-Up payment as described in Section 5.4, (d) an amount, which
shall be due and payable within ten days following the effective date of such
termination, equal to Employee's salary as provided in Section 5.2(a) that would
otherwise be payable for the period (the "Severance Period") commencing on the
date of termination of Employee's employment and ending on the first anniversary
of such termination date, provided that if the date of termination occurs
following a Change of Control (as hereinafter defined), then the salary
described in this clause shall instead be calculated using a 24-month "Severance
Period" that commences on the date of termination and ends on the second
anniversary of such termination date, (e) retain and have full ownership of all
electronic devices provided to Employee (including, without limitation, a
computer, telephone and tablet), provided that all Employer confidential
information shall be deleted by Employer from such devices before releasing them
to Employee, and (f) continued participation, at Employer's cost and expense, of
Employee and his dependents, for a period of 12 months following such
termination, in any Employer-sponsored group benefit plans in which Employee was
participating as of the date of termination. Employee's rights to the benefits
under clause (d) of this Section 6.2 shall be conditioned on Employee's prior
execution and delivery to Employer of the General Release of All Claims in the
form attached hereto as Exhibit A.

6.3
Death or Disability.  In the event of Employee's death or "Disability" (as
defined below) during the Term, the Employee's employment shall automatically
cease and terminate as of the date of Employee's death or the effective date of
Employer's written notice to Employee of its decision to terminate his
employment by reason of his Disability, as the case may be, and Employee or his
heirs or personal representative shall be entitled to the same payments and
benefits, at the same times, as described in Section 6.2 for a termination of
employment by Employer without Cause.  Likewise, as of the effective date of
Employee's death or termination due to Disability, full (100%) and immediate
vesting of all of Employee's stock options and any other equity awards based on
Employer securities, such as restricted stock units, stock appreciation rights,
performance units, etc., held by Employee at the time of his death or Disability
and all stock options and other equity awards shall remain exercisable
thereafter for their full term.  In addition, Employee or his heirs or personal
representative shall be entitled to retain and have full ownership of all
electronic devices provided to Employee (including, without limitation, a
computer, telephone and tablet); provided that all Employer confidential
information shall be deleted by Employer from such devices before releasing them
to Employee or such heirs or personal representatives.  Notwithstanding the
foregoing or any provision of Section 6.2, Employer's obligation to pay Employee
the salary called for in Section 6.2 for the Severance Period following
termination of his employment by reason of his Disability shall be subject to
offset and shall be reduced by any and all amounts paid to Employee under any
disability insurance policy paid or provided for by Employer as provided in
Section 5.6 or otherwise. Employee's "Disability" shall have the meaning
ascribed to such term in any policy of disability insurance maintained by
Employer (or by Employee, as the case may be) with respect to Employee or, if no
such policy is then in effect, shall mean Employee's inability to fully perform
his duties hereunder for any period of at least 75 consecutive days or for a
total of 90 days, whether or not consecutive.

6.4
Termination by Employee for Good Reason.  Employee may terminate his employment
hereunder for "Good Reason," which shall mean any material breach by Employer of
the terms hereof that is not corrected by Employer within five days after
written notice by Employee to Employer, including, without limitation, (i) the
assignment to Employee of any duties inconsistent in any respect with his
position as Chief Operating Officer and Chief Medical Officer (including status,
offices, titles, reporting requirements, authority, duties or responsibilities);
(ii) any failure by Employer to comply with its compensation obligations under
this Agreement; (iii) Employer's requiring Employee to relocate from San
Francisco or report to any office or location more than ten miles of the current
location of the Company's headquarters; or (iv) the failure of any purchaser of
substantially all the assets of the Employer to assume or renew this Agreement. 
If Employee terminates his employment for Good Reason, subject to Employer's
right to cure as set forth above, the termination shall take effect on the
effective date (determined under Section 15) of the written notice to Employer,
and Employee shall be entitled to the same payments and benefits, at the same
times, described in Section 6.2 for a termination by Employer without Cause.
Likewise, as of the effective date of Employee's termination for Good Reason, to
the extent not otherwise vested, full (100%) and immediate vesting of all of
Employee's stock options and any other equity awards based on Employer
securities, such as restricted stock units, stock appreciation rights,
performance units, etc., and all stock options and other equity awards shall
remain exercisable thereafter for their full term. In addition, Employee shall
be entitled to retain and have full ownership of all electronic devices provided
to Employee (including, without limitation, a computer, telephone and tablet);
provided that all Employer confidential information shall be deleted by Employer
from such devices before releasing them to Employee.

Ex 10.26 -5-

--------------------------------------------------------------------------------

6.5 Termination by Employee without Good Reason.  Employee shall have the right
to voluntarily terminate his employment hereunder at any time without Good
Reason upon 30 days' written notice to Employer.  A voluntary termination by
Employee in accordance with this Section 6.5 shall not be deemed a breach of
this Agreement.  Upon any voluntary termination of employment by Employee
without Good Reason pursuant to this Section 6.5, Employee shall be entitled
only to such payments and benefits as those described in Section 6.1 for a
termination by Employer for Cause.   In addition, Employee shall be entitled to
retain and have full ownership of all electronic devices provided to Employee
(including, without limitation, a computer, telephone and tablet); provided that
all Employer confidential information shall be deleted by Employer from such
devices before releasing them to Employee.
6.6 Termination in Connection with a Change in Control.  For purposes of this
Agreement, a "Change in Control" shall have the meaning ascribed to such term in
Employer's 2000 Long-Term Incentive Plan and shall also have the meaning
ascribed to the term "Corporate Transaction" in Employer's 2008 Stock Incentive
Plan, as each such Plan may be amended from time to time. If a Change in Control
occurs during the Term, and if, within two years after the date on which the
Change in Control occurs, Employee's employment is terminated by Employer
without Cause or by Employee for Good Reason, then Employee will be entitled to
the payments and benefits described in the proviso found in Section 6.2(d)
above, at the same times, described in Section 6.2 for a termination by Employer
without Cause.
  6.7
                            No Mitigation; No Offset.  Employee shall have no
obligation to seek other employment or to otherwise mitigate Employer's
obligations to him arising from the termination of his employment, and no
amounts paid or payable to Employee by Employer under this Agreement shall be
subject to offset for any remuneration to which Employee may become entitled
from any other source after his employment with Employer terminates, whether
attributable to subsequent employment, self-employment or otherwise.

7. Confidentiality.  While this Agreement is in effect and for a period of five
years thereafter, and except as otherwise required by law or legal process and
after reasonable notice to Employer and opportunity for Employer to intervene,
Employee shall hold and keep secret and confidential all "trade secrets" (within
the meaning of applicable law) and other confidential or proprietary information
of Employer and shall use such information only in the course of performing
Employee's duties hereunder; provided, however, that with respect to trade
secrets, Employee shall hold and keep secret and confidential such trade secrets
for so long as they remain trade secrets under applicable law.  Employee shall
maintain in trust all such trade secrets or other confidential or proprietary
information, as Employer's property, including, but not limited to, all
documents concerning Employer's business, including Employee's work papers,
telephone directories, customer information and notes, and any and all copies
thereof in Employee's possession or under Employee's control. Upon the
expiration or earlier termination of Employee's employment with Employer, or
upon request by Employer, Employee shall deliver to Employer all such documents
belonging to Employer, including any and all copies in Employee's possession or
under Employee's control.
Ex 10.26 -6-

--------------------------------------------------------------------------------

8. Equitable Remedies and Injunctive Relief.  Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Section 7 of
this Agreement and, accordingly, that Employer shall be entitled to equitable
remedies, including, without limitation, specific performance, temporary
restraining orders, and preliminary injunctions and permanent injunctions, to
enforce such Section without the necessity of proving actual damages in
connection therewith.  This provision shall not, however, diminish Employer's
right to claim and recover damages or enforce any other of its legal or
equitable rights or defenses.
9. Indemnification; Insurance.  Employer and Employee acknowledge that, as the
Chief Operating Officer and Chief Medical Officer of the Employer, Employee
shall be a corporate officer of Employer and, as such, Employee shall be
entitled to indemnification to the fullest extent of the law as set forth in the
Indemnification Agreement dated December 9, 2013 between the parties.
10. Severable Provisions.  The provisions of this Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
11. Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns and Employee and his
heirs and representatives; provided, however, that neither party may assign this
Agreement without the prior written consent of the other party.
12. Entire Agreement.  Except for the Indemnification Agreement dated December
9, 2013 and the amendments to the stock option agreements referred to in
Section 5.8, this Agreement contains the entire agreement of the parties
relating to the subject matter hereof, and the parties hereto have made no
agreements, representations or warranties relating to the subject matter of this
Agreement that are not set forth otherwise herein.  This Agreement supersedes
any and all prior agreements, written or oral, between Employee and Employer
relating to the subject matter hereof.  Any such prior agreements are hereby
terminated and of no further effect, and Employee, by the execution hereof,
agrees that any compensation provided for under any such agreements is
specifically superseded and replaced by the provisions of this Agreement.
13. Amendment.  No modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto and unless such writing is made by an
executive officer of Employer (other than Employee).  The parties hereto agree
that in no event shall an oral modification of this Agreement be enforceable or
valid.
Ex 10.26 -7-

--------------------------------------------------------------------------------

Governing Law.  This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to
California's choice-of-law rules.
14. Notice.  All notices and other communications under this Agreement shall be
in writing and mailed or delivered by hand or by a nationally recognized courier
service guaranteeing overnight delivery to a party at the following address (or
to such other address as such party may have specified by notice given to the
other party pursuant to this provision):
If to Employer:
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California  90049
Attention: Chief Executive Officer
If to Employee:
Daniel Levitt, M.D., Ph.D.
[Residence Address]
15. Survival.  Sections 4, 5.2, 5.3, 5.4, 6 through 16 and 18 through 20 shall
survive the expiration or termination of this Agreement.
16. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.  A counterpart executed and transmitted by
facsimile shall have the same force and effect as an originally executed
counterpart.
17. Attorney's Fees.  In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or his reasonable attorneys' fees and other costs of suit (up to a maximum
of $15,000) in addition to any other recoveries.
18. No Interpretation of Ambiguities Against Drafting Party.  This Agreement has
been negotiated at arm's length between persons knowledgeable in the matters
dealt with herein. Accordingly, the parties agree that any rule of law,
including, but not limited to, California Civil Code Section 1654 or any other
statutes, legal decisions, or common law principles of similar effect, that
would require interpretation of any ambiguities in this Agreement against the
party that has drafted it, is of no application and is hereby expressly waived.
The provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intentions of the parties hereto.
19. Section 409A of the Code.  This Agreement is intended to comply with the
applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder ("Section 409A"), and shall be administered in accordance
with Section 409A to the extent Section 409A of the Code applies to the
Agreement. Notwithstanding anything in the Agreement to the contrary,
distributions pursuant to the Agreement that are subject to Section 409A may
only be made in a manner, and upon an event, permitted by Section 409A.  The
provisions of this Agreement shall be construed and interpreted to avoid the
imposition of any additional tax, penalty or interest under Section 409A while
preserving, to the extent possible, the intended benefits hereunder payable to
Employee.  Employer and Employee agree that any payment made pursuant to this
Agreement due to Employee's "separation from service" as defined in Section 409A
shall be delayed in accordance with Section 409A(a)(2)(B)(i) of the Code (six
month delay) if and to the extent required to avoid the imposition of any tax,
penalty or interest under Section 409A. Any such delayed payments will be paid
in a lump sum on the earliest date on which the Company may provide such payment
to Employee without Employee's incurring any additional tax or interest pursuant
to Section 409A.  Further, any additional cost to Employee by reason of such
postponement period, including, for example, Employee's payment of the cost of
health benefits during the postponement period, shall be reimbursed by the
Company to Employee after such period has ended. If Employee dies during the
postponement period prior to the payment of benefits, the amounts withheld on
account of Section 409A shall be paid to Employee's beneficiary, or if none, to
the personal representative of Employee's estate within 30 days after the date
of Employee's death.
[Signature Page Follows]
Ex 10.26 -8-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 
"EMPLOYER"
     
CytRx Corporation
         
By: /s/ STEVEN A. KRIEGSMAN
 
Steven A. Kriegsman
 
Chairman and Chief Executive Officer
         
"EMPLOYEE"
         
/s/ DANIEL LEVITT, M.D., PH.D.
 
Daniel Levitt, M.D., Ph.D.
       



Ex 10.26 -9-

--------------------------------------------------------------------------------

EXHIBIT A
GENERAL RELEASE OF ALL CLAIMS
This General Release of All Claims is made as of _________, 20__ ("General
Release"), by and between Daniel Levitt, M.D., Ph.D. ("Executive") and CytRx
Corporation, a Delaware corporation (the "Company"), with reference to the
following facts:
WHEREAS, this General Release is provided for in, and is in furtherance of, the
Employment Agreement, dated as of January 1, 2017, between the Company and
Executive (the "Employment Agreement");
WHEREAS, Executive desires to execute and deliver to the Company this General
Release in consideration of the Company's providing Executive with certain
severance benefits pursuant to Section 6.2 of the Employment Agreement; and
WHEREAS, Executive and the Company intend that this General Release shall be in
full satisfaction of any and all obligations described in this General Release
owed to Executive by the Company, except as expressly provided in this General
Release.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, Executive and the Company agree as follows:
1. Executive, for himself, his spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other persons claiming
through Executive, if any (collectively, "Releasers"), does hereby release,
waive, and forever discharge the Company and each of its agents, subsidiaries,
parents, affiliates, related organizations, employees, officers, directors,
attorneys, successors, and assigns (collectively, the "Releasees") from, and
does fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, obligations, demands, damages, or
claims for relief, remuneration, sums of money, accounts or expenses (including
attorneys' fees and costs) of any kind whatsoever other than the post
termination payments and rights described in sections 5.3,5.4, 6.2, 6.3. 6.4 and
9 of the Employment Agreement, whether known or unknown or contingent or
absolute, which heretofore has been or which hereafter may be suffered or
sustained, directly or indirectly, by Releasers in consequence of, arising out
of, or in any way relating to: (a) Executive's employment with and services to
the Company or any of its affiliates; (b) the termination of Executive's
employment with and services to the Company and any of its affiliates; or (c)
any event whatsoever occurring on or prior to the date of this General Release. 
The foregoing release and discharge, waiver and covenant not to sue includes,
but is not limited to, all claims and any obligations or causes of action
arising from such claims, under common law including, but not limited to,
wrongful or retaliatory discharge, breach of contract (including but not limited
to any claims under any employment agreement between Executive, on the one hand,
and the Company or its affiliates, on the other hand) and any action arising in
tort including, but not limited to, libel, slander, defamation or intentional
infliction of emotional distress, and claims under any federal, state or local
statute including the Age Discrimination in Employment Act ("ADEA"), Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1866 and 1871
(42 U.S.C. § 1981), the National Labor Relations Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act of 1990, the Rehabilitation Act of 1973, the California Fair
Employment and Housing Act, the Family and Medical Leave Act, the California
Family Rights Act or the discrimination or employment laws of any state or
municipality, and any claims under any express or implied contract which
Releasers may claim existed with Releasees. This also includes, but is not
limited to, a release of any claims for wrongful discharge and all claims for
alleged physical or personal injury, emotional distress relating to or arising
out of Executive's employment with or services to the Company or any of its
affiliates or the termination of that employment or those services; and any
claims under the Worker Adjustment and Retraining Notification Act, California
Labor Code Section 1400 et seq. or any similar law, which requires, among other
things, that advance notice be given of certain work force reductions. This
release and waiver does not apply to: (i) the Executive's rights to receive the
compensation and benefits provided for in Section 6.2 of the Employment
Agreement: or (ii) Executive's rights under any stock option agreement between
Executive and the Company.
Ex 10.26 -10-

--------------------------------------------------------------------------------

2. Executive understands and agrees that he is expressly waiving all rights
afforded by Section 1542 of the Civil Code of the State of California ("Section
1542") with respect to the Releasees.  Section 1542 states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Executive understands and agrees that
this General Release is intended to include all claims, if any, which Executive
may have and which he does not now know or suspect to exist in his favor against
the Releasees and Executive understands and agrees that this Agreement
extinguishes those claims.
3. Excluded from this General Release and waiver are any claims which cannot be
waived by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies.  Executive, however,
waives Executive's right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission or the California Department of Fair
Employment and Housing) pursue any claims on Executive's behalf.  Executive
represents and warrants that Executive has not filed any complaint, charge or
lawsuit against the Releasees with any government agency or any court.
4. Executive agrees never to seek personal recovery from Releasees in any forum
for any claim covered by the above waiver and release language, except that
Executive may bring a claim under the ADEA to challenge this General Release. 
Nothing in this General Release is intended to reflect any party's belief that
Executive's waiver of claims under ADEA is invalid or unenforceable, it being
the intent of the parties that such claims are waived.
5. Executive acknowledges and recites that:
a) Executive has executed this General Release knowingly and voluntarily;
Ex 10.26 -11-

--------------------------------------------------------------------------------

Executive has read and understands this General Release in its entirety;
b) Executive acknowledges that he has been advised by his own legal counsel and
has sought such other advice as he wishes with respect to the terms of this
General Release before executing it;
c) Executive's execution of this General Release has not been forced by any
employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release; and
d) Executive has not sold, assigned, transferred or conveyed any claim, demand,
right, action, suit, cause of action or other interest that is the subject
matter of this General Release.
6. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of California, except for the application of
preemptive Federal law.
7. Executive acknowledges that he is waiving his rights under the ADEA and the
Older Worker's Benefit Protection Act and therefore, in compliance with those
statutes, acknowledges the following:
a) Executive acknowledges that he has been provided a minimum of twenty-one (21)
calendar days after receipt of this Agreement to consider whether to sign it;
b) Executive acknowledges that he shall have seven days from the date he
executes this General Release to revoke his waiver and release of any ADEA
claims only (but not his waiver or release hereunder of other claims) by
providing written notice of the revocation to the Company, and that, in the
event of such revocation, the provisions of clauses (a)(2) and (b) of
Section 6.2 of the Employment Agreement shall thereupon become null and void and
the Company shall be entitled to a return from Executive of all payments to
Executive pursuant to such clauses;
c) Executive acknowledges that this waiver and release does not apply to any
rights or claims that may arise under ADEA after the effective date of this
Agreement; and
d) Executive acknowledges that the consideration given in exchange for this
waiver and release Agreement is in addition to anything of value to which he was
already entitled.
PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

   
Dated: ___________________, 20__
  
Daniel Levitt, M.D., Ph.D.

Ex 10.26 -12-

--------------------------------------------------------------------------------

Schedule 1


Description of Duties
The Chief Operating Officer and Chief Medical Officer of CytRx Corporation (the
"Company") shall:
·
Develop primary goals, operating plans, and short and long-range objectives for
the company. Together with other executive team members, the Company's Chief
Executive Officer and the Company's Board of Directors, help set company
clinical development priorities and goals and develop creative strategies to
achieve them with the goal of leading to regulatory approval of products.

·
Direct, monitor and lead the clinical, regulatory and R&D staff in the
implementation of the Company's strategies, including through development of
clinical protocols, liaising with clinical investigators, study start-up,
conduct and close-out activities, analyzing data, reviewing reports and FDA
submissions, and representing the company at scientific and clinical meetings.

·
Together with other executive team members, help develop and oversee the
Company's business plan and budget.

·
Oversee all aspects of clinical, regulatory and R&D staff administration,
including hiring, terminations and performance evaluations.

·
Represent the Company on scientific and technical matters at internal and
external functions, to the financial community, partners, stockholders, major
customers, government agencies, and the general public.

·
Facilitate go/no go decisions on the development of products.

·
Support the business development team on the technical due diligence associated
with investor relations, in-licensing, out-licensing, acquisitions, and
co-development agreements.

·
Work with legal advisors on enriching and optimizing the Company's intellectual
property portfolio.

·
Conduct briefings for senior management and the Board of Directors.

·
Ensure adherence to SOPs, Good Clinical Practice and FDA regulations.

·
Copy the Chief Executive Officer on all material email and written
correspondence as determined by the Chief Operating Officer and Chief Medical
Officer.



Ex 10.26 -13-

--------------------------------------------------------------------------------

Schedule 2


Summary of Group Plans

1.
See CytRx Corporation Employee Benefits Handbook, Part II dated January 1, 2017,
which is incorporated herein by reference.

Ex 10.26 -14-